Citation Nr: 1539853	
Decision Date: 09/16/15    Archive Date: 09/24/15

DOCKET NO.  08-16 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease, chronic lumbar strain with compression fracture L4-5, from December 14, 2011 to August 5, 2015 and in excess of 40 percent thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel



INTRODUCTION

The Veteran had active service from January 1976 to December 1980, June 1997 to October 1998, November 3, 2001 to November 13, 2001, and from September 2003 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The April 2007 rating decision granted service connection for lumbar strain with degenerative changes of the thoracolumbar spine and assigned a noncompensable evaluation, effective on January 20, 2006.

During the pendency of the appeal, an August 2012 rating decision increased the rating for degenerative joint disease, chronic lumbar strain with compression fracture L4-5, from noncompensable to 20 percent effective December 14, 2011 and also granted a separate 10 percent rating for radiculopathy of the left lower extremity.  Additionally, a September 2014 rating decision assigned a 20 percent evaluation for degenerative joint disease, chronic lumbar strain with compression fracture L4-5 effective January 9, 2006.  Finally, an August 2015 rating decision increased the evaluation of degenerative joint disease, chronic lumbar strain with compression fracture L4-5 to 40 percent effective August 5, 2015.  Although the Veteran was awarded higher ratings for his back disability, such does not abrogate the appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

This case was initially before the Board in November 2011 and the Board granted entitlement to service connection for temporomandibular joint dysfunction, denied entitlement to service connection for claimed eustachian tube dysfunction of the ears, denied entitlement to an initial rating in excess of 10 percent for service-connected right shoulder biceps tendonitis and remanded the issue of entitlement to an initial compensable rating for service-connected lumbar strain with degenerative changes of the thoracolumbar spine.  Most recently, an August 2014 Board decision denied entitlement to an initial compensable rating for the service-connected lumbar strain with degenerative changes of the thoracolumbar spine prior to December 14, 2011 and remanded the issue of entitlement to an increased evaluation in excess of 20 percent for service-connected lumbar strain with degenerative changes of the thoracolumbar spine from December 14, 2011 for additional development and consideration.  The claim for entitlement to an evaluation in excess of 20 percent for service-connected degenerative joint disease, chronic lumbar strain with compression fracture L4-5, from December 14, 2011 to August 5, 2015 and in excess of 40 percent thereafter, has now returned for appellate review, and as discussed below, the Board finds that there not been substantial compliance with July 2014 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

In June 2010, the Veteran presented testimony at a personal hearing conducted at the RO before a Decision Review Officer.  A transcript of this hearing is associated with the claims folder.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested by the Board's July 2014 remand directives was not fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.   Thus, in the present case additional development must be conducted. 

Pursuant to the July 2014 Board remand, the Veteran was provided with a VA back conditions examination in August 2015.  The August 2015 VA examination report found the Veteran did not have additional loss of function or range of motion after three repetitions.  However, an August 2015 treatment record, which is dated the same date as the back conditions examination and is included near the end of back conditions examination report, did, in fact, report additional loss of range of motion after repetitive testing.  Specifically, the August 2014 VA treatment record found additional limitation in range of motion with respect to flexion, extension, right rotation, left rotation, right side bending and left side bending after repetitive testing.  Thus, the Board finds the August 2015 VA back conditions examination report is inadequate as it does not appear to have adequately reported additional loss of range of motion testing upon repetitive testing, which is a main component of the examination and could warrant a higher rating.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Moreover, the Veteran reported flare-ups occurred with physical lifting, pulling, bending, prolonged stagnant standing and resulted in worsening of pain.  Despite this, the VA August 2015 examiner found pain, weakness, fatigability or incoordination did not significantly limit functional ability with flare-ups.  Such appears inconsistent with the above described repetitive testing which did in fact result in loss of additional range of motion, especially considering the fact the VA examiner noted the examination was not conducted during a flare-up.  Therefore, the Board finds an additional examination for the Veteran's service-connected back disability is warranted. 

Additionally, the August 2015 VA back conditions examiner stated records from Martin and Suhey Orthopedics located in State College, Pennsylvania dated in July 2015 were reviewed but were not associated with the claims file.  The Board notes that such records were added to the end of the August 2015 VA back conditions examination report.  However, in light of the remand, updated records should be obtained, if such exist.  Thus, on remand, Veteran should be afforded an opportunity to submit copies of these and any other updated relevant private treatment records, from Martin and Suhey Orthopedics since July 2015, to VA, or complete authorization forms permitting VA to obtain these records, or additional identified relevant records, on his behalf.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.  38 U.S.C.A. § 5103A(b) (West 2014); 38 C.F.R. § 3.159(c)(1) (2014).  

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran receives regular treatment from James E. Van Zandt VA Medical Center (VAMC) located in Altoona, Pennsylvania, most recently in August 2015.  Thus, on remand, updated VA treatment records from the James E. Van Zandt VAMC, to include all associate outpatient clinics, since August 2015, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the James E. Van Zandt VAMC, to include all associate outpatient clinics, since August 2015, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

2.  Obtain the necessary authorization from the Veteran and then attempt to obtain updated records from Martin and Suhey Orthopedics, since July 2015, or additional identified relevant records, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and his representative must be notified of any inability to obtain the requested documents.

3.  Schedule the Veteran for VA examination to determine the current severity of his service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

For the Veteran's service-connected degenerative joint disease, chronic lumbar strain with compression fracture L4-5, the examiner should comment on whether the Veteran has additional functional impairment, in degrees, above and beyond any limitation of motion shown, due to the extent of his pain or from weakness/premature fatigability, incoordination, etc., including during times when his symptoms are most problematic ("flare-ups") or during prolonged use. 

A complete rationale for all opinions expressed must be provided.

4.  The Veteran must be notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

5.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




